Title: Instructions to Major General Stirling, 28 September 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Fredericksburg, 28th Septemr 1778
          
          You will proceed forthwith into the State of New Jersey and take the command of the Troops there. These will consist of two continental Brigades under Brigadier Generals Maxwell and Woodford, and such of the Militia of the State as shall be collected on the occasion. General Maxwell has been directed to move and take post on the heights west of Acquaquenunk Bridge—General Woodford is to proceed towards Clarks Town—General Winds with a Body of Militia was on his march towards Saddle River to join Colo. Day with another Body of Militia. You will make such a disposition of your whole force as shall appear to you best calculated to cover the Country—check the incursions of the enemy, and give them annoyance, if any opportunity should offer which may be, with prudence, embraced. It seems most probable the enemy have nothing more in contemplation than a Forage; but it is possible they may have some design against the Forts in the Highlands, you will take such a position as will have an eye to their security, that your Continental troops at least may have an easy communication with, and be able to succour them should the Enemy make an attempt that way. I have been informed there may be a quantity of Stores at Morris Town. I have desired the Commissary, if it should be so, to have them removed as fast as possible. I wish your Lordships particular attention to this matter. I am my Lord with great Regard Your Lordships most obt Servt
          
            Go: Washington
          
          
          
          
          
            Genl Pulaski’s Legion is on the March from Trenton. They may be hastened forward to join you.
          
        